Almand, Justice.
This case is here from the Court of Appeals by writ of certiorari. The decision of that court is reported in McConley v. State, 109 Ga. App. 646 (136 SE2d 927). Held:
The petition .for writ of certiorari does not satisfy the requirements of Rule 45 of this court (Code Ann. § 24-4549; 196 Ga. 878) which provides: “The petition must specify plainly the decision complained of and the alleged errors. It will not be sufficient to set out the contentions and assignments of error made in the original bill of exceptions or motion for new trial, but it shall be necessary to set forth plainly and specifically the errors alleged to have been committed by the Court of Appeals. A failure to comply with this provision will be deemed a sufficient reason for denying the petition.” In the petition before us, the ruling complained of is set out, but no specific assignment of error is made on this ruling. This does not meet the requirements of the rule. The petition must set out a specific ruling and assign error thereon. See Hodges v. State, 209 Ga. 283 (71 SE2d 543). The writ of certiorari, having been improvidently granted, is

Dismissed.


All the Justices concur.